Title: To Alexander Hamilton from Charles Lee, 7 February 1793
From: Lee, Charles
To: Hamilton, Alexander



Collectors Office, Alexandria [Virginia] 7th. Febry 1793.
Sir!
In answer to your letter of the 31st. of last month I am to inform you, that there were in the mail as I suppose at the time of the robbery on the 28th. of last month a paid Treasury Draft of 1000 dollars, cancelled and receipted in the usual manner, a more description of which is contained in the annexed copy of the receipt now in this office; also a weekly return from my Office, a duplicate whereof is now enclosed. I know of no other papers or documents sent by me, that were probably in that mail.
I am with respectfull consideration   Your most Obedt. hum. Servt.
Charles Lee, Collector
